Grubb, J:
My own impression is, in the absence of authority, that although if judgment should be entered in favor of F. L. Hardesty, without his full name being used, it would be a valid judgment under our decisions, because there was an express and specific authority to enter it by said Hardesty’s initials; but when you go beyond that to the assignee who is not mentioned specifically in the note and not authorized expressly in the warrant to take judgment by his initials, you must show some authority for it, for the authority is not there. If you cannot show such authority in the assignee to obtain judgment by his initials, he is bound to proceed with his full name, which is a general rule of law. Have you any authority, Mr. Frame?
Mr. Frame:—No sir.
Spruance, J:
A majority of the Court think this judgment should be reversed.
Whatever may be the effect of giving a note with a warrant of attorney authorizing a person by the initials - of his Christian name to enter a judgment, that does not touch this case, because this judgment is not entered in favor of that person.
The warrant, however, authorizes a judgment to be entered in favor of the assignee of the obligee, and a judgment has been entered here, not in the name of the obligee but in favor of the assignee. To the making of that assignment this obligor was no party. The obligee chose to assign it to somebody by that person’s initials. I do not say that that person would not have a right to enter judgment in his full name —I think he would; but he has not done it. He has undertaken to enter judgment in the name of the initials. The case stands precisely as where a promise has been made to one by initials, in *72which case he cannot sue by his initials, but must sue in his full name.
The judgment below is reversed.